                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7780
                                                                                        Fax (410) 962-1812


                                                      September 6, 2019


     LETTER TO COUNSEL

            RE:      Carrie S. v. Commissioner, Social Security Administration;
                     Civil No. SAG-18-2848

     Dear Counsel:

             On September 13, 2018, Plaintiff Carrie S. petitioned this Court to review the Social
     Security Administration’s (“SSA’s”) final decision to deny her claim for disability benefits. ECF
     1. I have considered the parties’ cross-motions for summary judgment. ECF 13, 16. I find that
     no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision
     of the SSA if it is supported by substantial evidence and if the SSA employed proper legal
     standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
     1996). Under that standard, I will deny both motions, reverse the judgment of the SSA, and
     remand the case to the SSA for further analysis pursuant to sentence four of 42 U.S.C. § 405(g).
     This letter explains my rationale.

             Plaintiff protectively filed her claims for benefits on July 27, 2015, alleging disability
     beginning January 1, 2015. Tr. 188-201. Her claims were denied initially and on
     reconsideration. Tr. 105-12, 116-19. A hearing was held on June 27, 2017, before an
     Administrative Law Judge (“ALJ”). Tr. 30-62. Following the hearing, the ALJ determined that
     Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
     frame. Tr. 16-24. The Appeals Council (“AC”) denied Plaintiff’s request for review, Tr. 1-6, so
     the ALJ’s decision constitutes the final, reviewable decision of the SSA.

             The ALJ found that, during the relevant period, Plaintiff suffered from the severe
     impairments of “degenerative disc disease, congestive heart failure with cardiomyopathy, and
     chronic obstructive pulmonary disease.” Tr 18. Despite these impairments, the ALJ determined
     that Plaintiff retained the residual functional capacity (“RFC”) to:

            perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
            claimant can only occasionally climb ramps and stairs, with no climbing of
            ladders, ropes, and scaffolds; can only occasionally stoop, crouch, crawl, or kneel;
            and must have the option to change position between standing and sitting every
            30 minutes, but will do so while remaining on-task at their workstation.

     Tr. 20. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
     Plaintiff could not perform any of her past relevant work, but that she could perform other jobs
Carrie S. v. Commissioner, Social Security Administration
Civil No. SAG-18-2848
September 6, 2019
Page 2

available in significant numbers in the national economy. Tr. 22-23. Accordingly, the ALJ
concluded that Plaintiff was not disabled. Tr. 23.

        Plaintiff argues that the ALJ erred when analyzing her depression and anxiety by failing
to apply the special technique mandated by 20 C.F.R. §§ 404.1520a, 416.920a. ECF 13-1 at 3-
8.1 I agree that the ALJ erred, and that this error hinders judicial review. In remanding for
further explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that
Plaintiff is not entitled to benefits is correct.

         At step two of the sequential evaluation, the ALJ must determine whether a claimant has
a medically determinable impairment that is “severe,” or a combination of impairments that is
“severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or combination of
impairments is “severe” if it significantly limits an individual’s ability to perform basic work
activities. §§ 404.1522, 416.922. For mental impairments, the ALJ employs a “special
technique,” and first looks to “pertinent symptoms, signs, and laboratory findings to determine
whether you have a medically determinable mental impairment(s).” §§ 404.1520a(b)(1),
416.920a(b)(1). After finding a medically determinable mental impairment exists, the ALJ rates
a claimant’s degree of limitation in each of the four “paragraph B” functional areas, namely: (1)
understand, remember, or apply information; (2) interact with others; (3) concentrate, persist, or
maintain pace; and (4) adapt or manage oneself. §§ 404.1520a(c), 416.920a(c).

       Here, the ALJ assigned a rating to the “paragraph B criteria,” but his explanation was
noticeably lacking. The ALJ’s analysis stated,

         [T]he available evidence supports no more than ‘mild’ limitation in each of the
         four functional areas, including in social functioning, which was the area where
         most of [the plaintiff’s] complaints centered. Her reported daily activities, when
         weighed with her limited treatment and documented symptoms, were not
         indicative of more than mild limitation in even this area.

Tr. 19. For support, the ALJ cited generally to Plaintiff’s treatment records and gave “significant
weight” to the psychiatric evaluation conducted by Dr. Taller. Id. The ALJ did not name any of
Plaintiff’s daily activities that he purportedly weighed, nor did he discuss what he considered to
be her “documented symptoms.” Regarding her “limited treatment,” the ALJ noted that Plaintiff
received care for her mental health exclusively from her primary care provider. Id.

       The ALJ failed to mention or discuss the medical opinions of Drs. Fowler and Ashe. See
Tr. 365 (noting that Plaintiff’s mental impairments were “severe enough to prevent [Plaintiff]
from working [or] participating in a work, training or educational activity”), Tr. 384 (noting that

1
 Plaintiff raises two other arguments: (1) that the ALJ’s RFC assessment lacked proper explanation, ECF 13-1 at 8-
18, and (2) that the ALJ’s evaluation of Plaintiff’s subjective complaints was inadequate, id. at 18-20. This Court
“cannot consider the merits of these claims . . . because the ALJ failed to follow the special-technique regulation in
documenting his conclusions” regarding Plaintiff’s mental impairments. Patterson v. Comm’r, Soc. Sec. Admin., 846
F.3d 656, 658 n.1 (4th Cir. 2017).
Carrie S. v. Commissioner, Social Security Administration
Civil No. SAG-18-2848
September 6, 2019
Page 3

Plaintiff’s symptoms, including depression and anxiety, would “frequently” “interfere with
attention and concentration needed to perform even simple work tasks”). In Patterson, the
Fourth Circuit reasoned that the ALJ’s failure to use the “special technique” was not harmless
error where the ALJ “did not address conflicting evidence, or explain away contrary findings of
other doctors in a comprehensive manner.” 846 F.3d at 662. Here, the ALJ similarly failed to
address the conflicting medical opinions in the record. The ALJ instead cited generally to over
thirty pages of treatment records for the assertion that Plaintiff had “been prescribed appropriate
medications for both [depression and anxiety].” Tr. 19. Within those cited treatment records,
however, Dr. Fowler observed that Plaintiff’s mental health symptoms were “not controlled.”
Tr. 421. Dr. Fowler noted that Plaintiff should continue to take Clonazepam up to three times a
day as needed for anxiety and panic attacks, and started Plaintiff on an antidepressant. Id. At the
hearing, Plaintiff testified that she had recently been prescribed a different medication for her
depression, Tr. 42, suggesting that perhaps Plaintiff’s depression symptoms were not under
control. Because the ALJ did not offer an explanation or a more precise citation to support his
conclusion, this Court cannot review his analysis.

        Furthermore, the ALJ referenced the area of “social functioning,” Tr. 19, which is no
longer one of the areas of mental functioning under the regulations.2 It is not possible to
determine, from the ALJ’s cursory and conclusory analysis, whether the ALJ evaluated
Plaintiff’s mental impairments under the current rules.

       The Commissioner argues that the ALJ did follow the special technique, and that, even if
the ALJ erred, the error is harmless. ECF 16-1 at 7. Although the failure to follow the special
technique may be harmless in some cases, “such a failure prevents, or at least substantially
hinders, judicial review.” Patterson, 846 F.3d at 662. That is the case here.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 13, is
DENIED and Defendant’s Motion for Summary Judgment, ECF 16, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case. Despite the informal nature of this letter, it
should be flagged as an opinion. A separate order will issue.


                                                             Sincerely yours,

                                                                           /s/

                                                             Stephanie A. Gallagher
                                                             United States Magistrate Judge

2
 The prior areas were (1) restrictions on activities of daily living; (2) difficulties maintaining social functioning; (3)
difficulties in maintaining concentration, persistence, and pace; and (4) repeated episodes of decompensation. 20
C.F.R. § 404.1520a (2016). The new rules took effect January 17, 2017. Revised Medical Criteria for Evaluating
Mental Disorders, 81 FR 66138-01, 2016 WL 5341732. The ALJ’s decision is dated July 27, 2017.
